NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0499n.06

                                            No. 08-1810                                    FILED
                                                                                        Jul 17, 2009
                           UNITED STATES COURT OF APPEALS                         LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff-Appellee,              )                   ON APPEAL FROM THE
                                       )                   UNITED STATES DISTRICT
v.                                     )                   COURT FOR THE WESTERN
                                       )                   DISTRICT OF MICHIGAN
JEROME RAYMOND HETH,                   )
                                       )
                                                                   OPINION
      Defendant-Appellant.             )
_______________________________________)


Before: MOORE and ROGERS, Circuit Judges; THAPAR,* District Judge.

       KAREN NELSON MOORE, Circuit Judge. Defendant-Appellant Jerome Raymond Heth

was charged in a two-count indictment with being a felon in possession of one or more firearms and

possession of an unregistered firearm. After three competency evaluations and several hearings

before a magistrate judge, Heth was found competent to stand trial and subsequently pleaded guilty

to being a felon in possession of two firearms in violation of 18 U.S.C. § 922(g)(1). On appeal, Heth

argues that (1) the district court erred in finding him competent to enter a guilty plea and (2) Heth’s

trial counsel was ineffective both during the competency proceedings and in advising Heth on

entering the guilty plea. For the reasons discussed below, we AFFIRM Heth’s conviction.




       *
       The Honorable Amul R. Thapar, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                       I. BACKGROUND

A. Indictment

       On January 25, 2007, Jerome Heth was indicted on one count of being a felon in possession

of one or more firearms in violation of 18 U.S.C. § 922(g)(1) and one count of possession of an

unregistered firearm in violation of 26 U.S.C. § 5861(d). The indictment stemmed from an incident

occurring on November 11, 2006, in which Heth failed to stop for a Michigan State Police officer,

led police on a twenty-minute car chase, and then drove onto the property where his two children and

their mother were residing. The chase ended when Heth’s vehicle was forced into a ditch by a police

car. When the police searched Heth’s vehicle, they discovered a loaded and cocked twelve-gauge

sawed-off shotgun and an unloaded twelve-gauge shotgun.

B. Competency Proceedings

       Heth was arrested on March 13, 2007. During his first appearance before a magistrate judge,

he requested appointed counsel. Counsel, who was appointed the next day, promptly filed a Notice

of Insanity Defense. On March 16, 2007, when the parties were before the magistrate judge for

arraignment, Heth’s counsel made an oral motion for an evaluation for both insanity at the time of

the offense and competency to stand trial. The magistrate judge ordered that a competency

evaluation be conducted by the Bureau of Prisons (“BOP”).

       On June 29, 2007, the BOP psychologist, Dr. Ron Nieberding, issued a report concluding that

“there was little conclusive evidence to suggest the defendant is not able to proceed with the process

of criminal adjudication, at the present time.” 6/29/2007 Forensic Report at 11. Dr. Nieberding

diagnosed Heth with “Alcohol Abuse,” “Depressive Disorder Not Otherwise Specified,” and

“Personality Disorder Not Otherwise Specified.” Id. at 9. The report concluded that, although “Heth


                                                  2
does appear to be experiencing symptoms consistent with” these mental conditions, “results of the

current evaluation indicated the defendant appeared to maintain a concrete, yet fundamentally

accurate factual and rational understanding of his current legal circumstances.” Id. at 10. The report

also noted that Heth’s “capacity to assist counsel is less clear” due to the fact that he “is prone to

overt suspiciousness,” “can be very demanding in his interactions with others,” and “may at times

be seen as difficult, cantankerous, and oppositional,” but Dr. Nieberding concluded that “[t]hese

factors do not appear [] to represent an underlying severe mental disorder or defect.” Id. at 11.

Based on Heth’s “demonstrated [] ability to cooperate, and engage in productive discussion,” the

report found that Heth “appears to possess the capacity to assist others, including his attorney,

although he may not always choose to do so.” Id.

       Meanwhile, Heth filed two motions for new counsel, alleging, among other things, that his

counsel was argumentative and would not provide Heth with his case file. Based in part on

difficulties in dealing with Heth, Heth’s counsel filed an unopposed motion for an independent

forensic competency evaluation. At a competency hearing on July 27, 2007, the magistrate judge

inquired about the attorney-client relationship. Heth’s counsel stated that the relationship was

“tenuous at best,” but indicated that he believed new counsel would have the same difficulties

because “[w]hen you tell a client what they need to hear rather than what they want to hear,

oftentimes they won’t hear that.” 7/27/2007 Competency Hr’g Tr. at 3-4. Finding that Dr.

Nieberding’s report “was kind of unclear” as to Heth’s competency to assist in his defense, the

magistrate judge granted the motion for an independent psychological evaluation and deferred ruling

on Heth’s motion for new counsel. Heth stated that he did not need another evaluation and merely

wanted an attorney who would represent him well. Id. at 5.


                                                  3
        Pursuant to the court’s order, an independent psychologist, Dr. Jeffrey Kieliszewski,

evaluated Heth both for competency and for insanity at the time of the offense. Dr. Kieliszewski’s

competency report concluded that Heth was competent to stand trial. Like the previous psychologist,

Dr. Kieliszewski diagnosed Heth with “Alcohol Dependence,” “Major Depressive Disorder,

Recurrent, Mild,” and “Personality Disorder [Not Otherwise Specified].” 8/21/2007 Competency

Psych. Eval. at 7. Also like the previous report, Dr. Kieliszewski concluded that “it does not appear

that he is impaired by his mental disabilities to the point where he would not understand the nature

and object of the proceedings, communicate with his attorney in an effective manner, or adequately

assist in his defense.” Id. Although the report noted that Heth “will likely need a somewhat more

intense level of education and repeated explanation of concepts as compared to a non-impaired

client,” Heth was “not impaired to the point where he would not be competent to stand trial” under

“the relevant statute.” Id. at 7-8.

        At the next competency hearing, on September 20, 2007, the magistrate judge reviewed the

competency evaluation and again asked about the attorney-client relationship. Regarding his

relationship with Heth, Heth’s counsel stated that “it’s better” and noted that they had “had a number

of conversations that have been productive” and were “on the [cusp] of settling the case . . . to the

benefit of my client.” 9/20/2007 Competency Hr’g Tr. at 5. Heth, however, disagreed with this

characterization, complaining that his counsel would not file motions that Heth asked him to file.

Although the magistrate judge indicated that she would be inclined to grant Heth’s motion for new

counsel, she did so hesitantly, noting that Heth’s counsel was working in Heth’s best interest and was

on the verge of making a beneficial plea agreement.           Because she still questioned Heth’s

competency, particularly in light of his attempts to dismiss his attorney, the magistrate judge decided


                                                  4
to hear testimony from Dr. Kieliszewski on Heth’s competency. Heth again stated that he believed

that he was competent to continue with the proceedings.

         Dr. Kieliszewski testified at a hearing held on September 25, 2007. Dr. Kieliszewski

reiterated the findings in his report and explained that Heth’s primary impairment was his personality

disorder. He stated, however, that “personality disorders really cannot serve as the basis of a finding

of not competent to stand trial.” 9/25/2007 Competency Hr’g Tr. at 10. Dr. Kieliszewski did note

that Heth had been prescribed Wellbutrin, an antidepressant, and that, if effective, an antidepressant

medication could alleviate some of Heth’s depressive symptoms, which might make him more

cooperative. Id. at 13. Dr. Kieliszewski asserted that Heth’s “competency is really borderline in my

opinion.” Id. at 18. The magistrate judge then asked Dr. Kieliszewski about her concern that Heth’s

“cantankerous” personality prevented him from assisting in his defense when his counsel was

“leading [him] toward what is a reasonably favorable outcome.” Id. Dr. Kieliszewski explained

that, as “a manifestation of the personality disorder,” Heth’s cantankerousness was something that

Heth had “volitional control over”: “So, in other words, this person can choose to not be

cantankerous, and they probably have enough will and volition to do that.” Id. at 19. Because

personality disorder “includes a significant degree of volition,” Dr. Kieliszewski concluded that it

“really wouldn’t meet the threshold for” incompetency, which requires “a disease or defect.” Id. at

19-20.

         After Dr. Kieliszewski’s testimony, the magistrate judge turned to Heth’s request for new

counsel. Heth’s counsel indicated that their relationship still was difficult but that he believed that

Heth would be oppositional regardless of who served as his counsel, and Heth again expressed his

dissatisfaction with his counsel. After hearing Heth’s argument, the magistrate judge granted Heth’s


                                                  5
motion for new counsel but warned Heth that she doubted new counsel would work with him any

better than his current counsel. The matter was then adjourned for appointment of new counsel.

       New counsel was appointed the next day, and a competency hearing was held on October 5,

2007. At the hearing, the prosecutor requested another evaluation to determine the effect of

medication on Heth’s competency to stand trial, as Heth had stopped taking previously prescribed

antidepressant medication. This final evaluation was conducted by the same BOP psychologist, Dr.

Nieberding, who conducted the first evaluation. Dr. Nieberding’s report, issued on January 4, 2008,

again determined that Heth was competent to stand trial. Regarding medication, the report noted that

Heth had been prescribed a different antidepressant, Zoloft, while at the BOP facility, but concluded

that, although Heth’s “continued medication compliance will help mediate the impact of his

depressive symptoms,” it “will likely have minimal impact on the more characterological factors that

have negatively impacted his interpersonal effectiveness.” 1/4/2008 Forensic Report at 11. The

report again expressed some concern for Heth’s “capacity to assist counsel,” but attributed this

difficulty to “personality traits” that “do not appear, however, to be representative of an underlying

severe mental disorder or defect, and as such are not necessarily amenable to modification though

the use of psychotropic medication.” Id.

       At the final competency hearing, held on January 23, 2008, the magistrate judge and counsel

for the parties discussed Dr. Nieberding’s evaluation. The prosecutor and the magistrate judge

expressed concern that, because Heth had been on Zoloft at the time of the evaluation, the report had

not dealt adequately with the issue of medication. Heth’s counsel noted however, that Heth had been

taken off of Zoloft before he left the BOP facility “because apparently it was not having much

effect.” 1/23/2008 Competency Hr’g Tr. at 7. Heth’s counsel also pointed out that Dr. Nieberding


                                                  6
“actually makes a specific finding that he does not believe that psychotropic drugs would be

appropriate or would help in this case.” Id. at 7. Finally, Heth’s counsel stated that “we’re not going

to contest the issue of competency at this time,” explaining that he felt that Heth understood the

proceedings and “can marginally assist me in his defense.” Id. at 8. The magistrate judge

subsequently found Heth competent to stand trial, explaining, “And I will say that although I have

observed you to be somewhat difficult, that I have not seen you exhibit any behavior in the

courtroom that would suggest to me that you are not capable of being competent if you choose to do

so.” Id. at 9.

C. Guilty Plea

        Heth was arraigned on January 28, 2008, and a plea of not guilty as to both counts was

entered on his behalf. On February 25, 2008, Heth entered into a plea agreement under which he

agreed to plead guilty to count one of the indictment, felon in possession of two firearms, and the

government agreed to dismiss count two, possession of an unregistered firearm. A change-of-plea

hearing was held on February 27, 2008, before a different magistrate judge. At the plea hearing, the

magistrate judge first asked Heth if he understood the charge and the maximum penalty and inquired

whether Heth’s counsel had advised him of the possible guidelines range. Heth answered in the

affirmative to these questions.

        The magistrate judge then inquired about Heth’s competency. In response to the magistrate

judge’s question whether Heth had taken any medication in the past twenty-four hours, Heth

responded that he had not taken any medication but stated that he had previously taken antibiotics

for an eye infection. The magistrate judge then asked Heth, “Do you believe that you are able to both

hear and understand what’s happening today,” and Heth responded, “Yes, I do.” 2/27/2008 Plea


                                                  7
Hr’g Tr. at 12. Additionally, both counsel answered, “No,” when the magistrate judge asked, “Either

attorney have any doubt as to the Defendant’s competence to enter a plea at this time?” Id. The

magistrate judge then informed Heth of the rights he was giving up by pleading guilty, and Heth

responded in the affirmative each time he was asked whether he understood the rights discussed.

When asked specifically about the plea agreement, Heth responded that he had read it before he

signed it, but he answered, “Somewhat, yeah,” when asked if he had discussed it with his attorney

before signing. Id. at 16. When the magistrate judge then asked if he understood the plea agreement

before he signed it, Heth again answered, “Yeah.” Id.

       The prosecutor then reviewed the terms of the plea agreement. While discussing the terms,

Heth’s counsel raised the possibility of a duplicative state prosecution, an issue that he stated, “Mr.

Heth has consistently raised with me.” Id. at 20. The prosecutor then assured Heth that, under

Department of Justice policy, his office would pursue a prosecution only if the office has an

understanding that the state would not pursue the prosecution. Heth appeared satisfied with this and

stated that the prosecutor had “kept his word.” Id. at 22. The magistrate judge also made clear to

Heth that if there were any other promises made to him other than those in the agreement then Heth

should raise them now, and Heth responded, “I understand.” Id.

       The magistrate judge then asked Heth questions to assure that no one had forced Heth to

plead guilty:

       THE COURT: All right. Did anybody threaten you in any way or use any force or
       duress, or anything of that nature, to make you either sign this agreement or plead
       guilty today?

       THE DEFENDANT: No, they haven’t.

       THE COURT: You signed this agreement at—


                                                  8
       THE DEFENDANT: Voluntarily, yes.

Id. at 24-25. The magistrate judge then asked Heth to explain, in his own words, what Heth did that

made him guilty of the charges. Before Heth did so, he took a moment to confer with his counsel.

       Finally, the magistrate judge asked Heth about his representation and whether Heth had any

other questions. Heth expressed that he was satisfied with his representation except that he did not

agree with the guidelines calculated by his counsel. He then stated that he had no further questions

and still wished to plead guilty. The magistrate judge then accepted the plea, finding “that Mr. Heth

is competent to enter a plea of guilty at this time and that his plea is both knowledgeable and

voluntary.” Id. at 36. The magistrate judge later issued a report and recommendation to the district

judge that Heth’s guilty plea be accepted, and the district judge accepted the guilty plea on March

13, 2008.

D. Sentencing

       After Heth’s guilty plea was entered, a Presentence Investigation Report (“PSR”) was issued.

The PSR determined that Heth was a career offender under U.S.S.G. § 4B1.1, increasing the criminal

history category to VI. The PSR also applied two increases to the base offense level: a six-level

increase for an official victim and a four-level increase for possessing a firearm in connection with

another felony. With a criminal history category of VI and an offense level of 33, the PSR initially

calculated Heth’s guidelines range at 235 to 293 months, but this range was reduced to 120 months

based on application of the statutory maximum.

       Heth’s counsel filed a sentencing memorandum objecting to the two increases in the base

offense level but not to the application of the career-offender guidelines. Heth also filed his own

objections, arguing in part that his new counsel had been ineffective and that the crime of being a


                                                 9
felon in possession of a firearm was not a crime of violence. At the sentencing hearing, held on June

9, 2008, Heth’s counsel explained to the district court that he had incorrectly advised Heth that Heth

would not be a career offender, because “those of us that do federal work, sort of adopted the mantra

that we all know felon in possession is not typically a crime of violence.” Sentencing Hr’g Tr. at 5.

The prosecutor also had not realized that Heth would be classified as a career offender. Apparently,

neither attorney had considered the commentary to U.S.S.G. § 4B1.2, which states, “‘Crime of

Violence’ does not include the offense of unlawful possession of a firearm by a felon, unless the

possession was of a firearm described in 26 U.S.C. § 5845(a).” U.S.S.G. § 4B1.2 cmt. n.1 (2008)

(emphasis added). One of the shotguns found in Heth’s vehicle was a sawed-off shotgun, which both

parties agreed is a firearm described in § 5845(a).

       Heth’s counsel then explained to the district court that, upon learning of this mistake, he had

suggested a deal with the government under which Heth would “plead to an Information that was

limited to the one shotgun that was not sawed-off,” but that the prosecutor “indicated he did not have

authority to do that.” Id. at 6. The prosecutor stated to the district court that the government would

be prepared to go to trial if Heth withdrew his plea and that, even if the prosecutor had the authority

to renegotiate the deal, he would not do so, “because we have already taken what would otherwise

be a 20-year sentence and reduced it to no more than 10.” Id. at 8. The district court asked Heth if

he understood what was being said, and Heth stated that he did understand and that he had never

been advised by his counsel that career-offender status would apply. The district court then spent

a substantial amount of time, approximately five pages in the transcript, explaining to Heth that he

had the right to move to withdraw his guilty plea rather than proceeding with sentencing. Heth stated




                                                  10
that he wanted to get on to the other objections to the sentence and, upon further questioning by the

district court, stated, “I want to proceed” and “I don’t want to withdraw my plea.” Id. at 14.

       The district court proceeded to sentencing and heard arguments on Heth’s objections to the

PSR. The district court sustained Heth’s objection to the four-level increase but overruled the

objection to the six-level increase. The district court therefore found that the advisory guidelines

range was 151 to 188 months, reduced to 120 months after application of the statutory maximum.

The district court sentenced Heth to 96 months of incarceration followed by three years of supervised

release and ordered Heth to pay $9,000 in restitution and a $100 mandatory special assessment.

       Heth filed a timely notice of appeal.

                                         II. ANALYSIS

A. Competency

       Heth argues that the district court erred in determining that Heth was competent to enter a

guilty plea. We review for clear error the district court’s determination of Heth’s competence.

United States v. Branham, 97 F.3d 835, 855 (6th Cir. 1996); accord United States v. Washington,

271 F. App’x 485, 490 (6th Cir. 2008). A defendant’s competence to enter a guilty plea is measured

under the same standard applicable to competence to stand trial. Godinez v. Moran, 509 U.S. 389,

397-98 (1993). The district court must find a defendant not competent to stand trial if “the court

finds by a preponderance of the evidence that the defendant is presently suffering from a mental

disease or defect rendering him mentally incompetent to the extent that he is unable to understand

the nature and consequences of the proceedings against him or to assist properly in his defense.” 18

U.S.C. § 4241(d). The Supreme Court has framed the standard as “whether the defendant has

‘sufficient present ability to consult with his lawyer with a reasonable degree of rational


                                                 11
understanding’ and has ‘a rational as well as factual understanding of the proceedings against him.’”

Godinez, 509 U.S. at 396 (quoting Dusky v. United States, 362 U.S. 402, 402 (1960)); accord Mallett

v. United States, 334 F.3d 491, 494-95 (6th Cir. 2003).

       Heth appears to challenge the competency finding at two stages: (1) the initial finding of

competency during the final competency hearing and (2) the finding that Heth was competent to

plead guilty at the plea hearing. We address each challenge in turn.

       1. Competency Proceedings

       We cannot conclude that the magistrate judge’s initial finding that Heth was competent to

stand trial was clearly erroneous. Pursuant to the magistrate judge’s orders, three separate

competency evaluations were performed by two different psychologists. Even after the first

evaluation concluded that Heth was competent, the magistrate judge, concerned about Heth’s ability

to assist counsel, ordered a second evaluation and heard testimony from the independent

psychologist. Although both psychologists diagnosed Heth with certain mental conditions and

expressed concern about Heth’s ability to assist counsel due to his oppositional personality, all three

reports concluded that Heth was competent to stand trial. Further, both psychologists concluded that

Heth’s difficult nature was caused by a personality disorder, which both agreed was under his control

and did not qualify as a mental disease or defect. The magistrate judge specifically questioned Dr.

Kieliszewski about Heth’s difficult relationship with counsel, and Dr. Kieliszewski testified that,

because Heth’s “cantankerous nature” was caused by a personality disorder, Heth could “choose not

to be cantankerous.” 9/25/2007 Competency Hr’g Tr. at 18-19. Because Dr. Kieliszewski felt that

antidepressant medication could potentially assist Heth in choosing to be less oppositional, the

magistrate judge ordered a third evaluation to determine whether medication was necessary. This


                                                  12
third report, written by Dr. Nieberding, again concluded that Heth had the capacity to “assist others

in a reasonable manner” if he so chooses. 1/4/2008 Forensic Report at 11. As to medication, Dr.

Nieberding concluded that, though continued use of antidepressants “will help mediate the impact

of his depressive symptoms,” it would “likely have minimal impact on the more characterological

factors that have negatively impacted his interpersonal effectiveness.” Id.

       Aside from the psychological evaluations, the magistrate judge relied on her own

observations of Heth in the courtroom on at least seven separate occasions over a ten-month period.

The magistrate judge specifically found that “although [she had] observed [Heth] to be somewhat

difficult, [she had] not seen [Heth] exhibit any behavior in the courtroom that would suggest to [her]

that [he is] not capable of being competent if [he] choose[s] to do so.” 1/23/2008 Competency Hr’g

Tr. at 9. Moreover, after the final evaluation, Heth’s own counsel explicitly stated that he would not

contest the issue of competency, “with or without medications,” noting that he believed that Heth

“does understand that he’s been charged with a crime, he understands the roles that everybody plays,

and he can marginally assist me in his defense.” Id. at 8. Considering the conclusions of the three

evaluations that Heth was competent, the statement of Heth’s counsel, and the magistrate judge’s

own observations of Heth, the magistrate judge’s finding that Heth was competent to stand trial was

not clearly erroneous.

       2. Change-of-Plea Hearing

       We also conclude that the magistrate judge did not err in finding Heth competent to plead

guilty. Because Heth did not object to the plea colloquy, “we review this matter only for plain error.”

United States v. Denkins, 367 F.3d 537, 545 (6th Cir. 2004). We have held that “the district court

has not only the prerogative, but the duty, to inquire into a defendant’s competency whenever there


                                                  13
is reasonable cause to believe that the defendant is incompetent to stand trial.” Id. (internal quotation

marks omitted).

        Here, the magistrate judge did inquire into Heth’s competency, asking whether “[e]ither

attorney ha[d] any doubt as to the Defendant’s competence to enter a plea at this time.” 2/27/2008

Plea Hr’g Tr. at 12. Both the prosecutor and Heth’s counsel responded, “No, your Honor.” Id.

Given this response and Heth’s behavior during the hearing, we cannot conclude that the magistrate

judge had “reasonable cause” to inquire further into Heth’s competency. Heth had been found

competent by the previous magistrate judge only one month before the change-of-plea hearing.

Neither Heth nor his attorney gave any indication that Heth’s competency had deteriorated since the

previous hearing. A review of the transcript from the plea hearing reveals that Heth was cooperative,

engaged, and understood the proceedings. Heth did not simply respond in one-word answers to the

magistrate judge’s questions, but often made affirmative statements and at times even interrupted

the magistrate judge to confirm that he understood the proceedings. For example, when the

magistrate judge asked Heth whether he had been forced to make the plea, Heth interrupted the

magistrate judge’s question to state that he was pleading “[v]oluntarily.” Id. at 25. Additionally,

Heth understood the proceedings well enough to be concerned about the possibility of a duplicative

state prosecution and to ask his counsel to raise this issue.

        Contrary to Heth’s assertion, Heth’s testimony that he was not currently taking medication

did not indicate that he was incompetent to plead. Although medication may have helped Heth’s

depressive symptoms, neither psychologist concluded that Heth required medication to be competent.

In fact, Dr. Nieberding concluded that antidepressant medication would likely have little impact on

Heth’s “interpersonal effectiveness” because Heth’s difficult and cantankerous nature is “not


                                                   14
necessarily amenable to modification through the use of psychotropic medication.” 1/4/2008

Forensic Report at 11. Overall, we cannot conclude that the magistrate judge committed plain error

in finding that Heth was competent to plead guilty.

B. Ineffective Assistance of Counsel

       Heth also argues that he was deprived of his right to effective assistance of counsel both

during the competency phase and in making his guilty plea. “‘As a general rule, this Court will not

review claims of ineffective assistance of counsel for the first time on direct appeal [unless] the

record is adequately developed . . . .’” United States v. Stuart, 507 F.3d 391, 394 (6th Cir. 2007)

(alteration in original) (quoting United States v. Hall, 200 F.3d 962, 965 (6th Cir. 2000)); accord

United States v. Watkins, 509 F.3d 277, 283 (6th Cir. 2007). We see no reason to deviate from our

usual rule in this case. In fact, a more adequately developed record would greatly assist the court in

evaluating Heth’s claims. For example, an affidavit from either or both of Heth’s trial counsel

regarding their interactions with Heth would assist in determining Heth’s claim of ineffective

assistance during the competency phase. Similarly, evidence about counsel’s discussions with Heth

regarding his guilty plea and evidence about counsel’s conversations with the government about

application of the career-offender guidelines would be helpful in determining whether Heth’s counsel

was constitutionally ineffective in advising Heth on the plea agreement. Because we do not believe

that the record is adequately developed to evaluate these claims, we do not rule on Heth’s claims of

ineffective assistance of counsel. Heth may raise these claims in a motion filed in the district court

pursuant to 28 U.S.C. § 2255.




                                                 15
                           III. CONCLUSION

For these reasons, we AFFIRM Heth’s conviction.




                                    16